DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1 and 3-8 allowed.
The following is an examiner’s statement of reasons for allowance: the claimed structure in the independent claim of a metal side cover and an antenna pattern wound from an outer periphery of an upper surface of a circuit board to a center direction of the upper surface of the circuit board to form in a loop shape wound plural times on the upper surface of the circuit board in the portable terminal, and connected to a near field communication chipset that is built in the portable terminal with one end of the antenna pattern connected to the NFC chipset one end portion of the side cover connected to a the NFC chipset and an other end portion connected to the opposite end of the antenna pattern from the end connected to the NFC chipset which is a second terminal of the antenna pattern was not found in the prior art and no teaching, suggestion and motivation was found in the prior art to arrive at the invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK R HOLECEK whose telephone number is (571)272-3932.  The examiner can normally be reached on Mon-Fri, 9AM-6PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK R HOLECEK/Examiner, Art Unit 2845                                                                                                                                                                                                        
June 5, 2021

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845